Exhibit FOR IMMEDIATE RELEASE Tutor Perini Corporation Announces Q1 2010 Results · Revenues of $865.1 million, compared to $1.5 billion in Q1 2009 · Net income of $20.9 million, compared to net income of $39.0 million in Q1 2009 · Diluted EPS of $0.42, compared to diluted EPS of $0.80 in Q1 2009 · Backlog of $3.8 billion, compared to $4.3 billion at Q4 2009 Sylmar, CA – May 6, 2010 - Tutor Perini Corporation (NYSE: TPC), a leading civil and building construction company, today reported results for the first quarter ended March 31, 2010. First Quarter Results Net income was $20.9 million for the first quarter of 2010, as compared to net income of $39.0 million for the first quarter of 2009. Diluted earnings per common share were $0.42 for the first quarter of 2010, as compared to diluted earnings per common share of $0.80 for the first quarter of 2009. Revenues from construction operations were $865.1 million for the first quarter of 2010, as compared to revenues of $1.5 billion for the first quarter of 2009. Operating results for the first quarter of 2010 were reduced primarily as a result of the completion of $6.2 billion in contracts for MGM’s Project CityCenter in December 2009 and work in Iraq that contributed higher margins during the first quarter of 2009.In addition, we continue to experience lower new work awards in the Building segment as a result of reduced spending in the overall building industry. The backlog of uncompleted construction work at March 31, 2010 was $3.8 billion, a decrease of $0.5 billion from the $4.3 billion backlog reported at December 31, 2009. The March 31, 2010 backlog includes new contract awards and adjustments to contracts in process added during the first quarter of 2010 of approximately $312 million, including a $92 million contract for construction of an energy research plant in California and a $40 million contract for construction of a government hospital project in Florida.Our overall backlog decreased during the first quarter of 2010, reflecting the completion of large hospitality and gaming work under contract for the period, including Project CityCenter, and the continued lack of nonresidential building new work acquired.However, we have pending awards and prospects for both public and private sector customers that we anticipate will enter backlog in the near future.For example, we were recently identified as the low bidder on four civil projects totaling approximately $366 million in California, New Jersey, New York and Maryland.We expect these projects to enter our backlog in the second quarter of 2010. At March 31, 2010, working capital was $324.0 million, an increase of $20.9 million from $303.1 million at December 31, 2009. In January 2010, the Company amended its line of credit agreement, increasing total available borrowings at March 31, 2010 to $311.5 million. The Company believes its financial position and credit arrangements are sufficient to support the Company’s current backlog and anticipated new work. Outlook Guidance for the full year of 2010 is estimated to be within the range previously provided. Revenues are estimated to be in the range of $3.4 to $3.9 billion and diluted earnings per common share are estimated to be in the range of $2.00 to $2.20 per share. Ronald Tutor, Chairman and CEO, said: “With continued focus on our higher-margin civil and management service group contributions to operating profits, combined with incremental improvement in the overall building industry, we remain confident in our ability to leverage our diversified platform for long term growth.We believe that there are notable signs of improvement in the broad economy, such as available financing, that we anticipate will translate into promising bidding opportunities for our Company.” 1st Quarter Conference Call The Company will host a conference call at 1:30 PM Pacific Time on Thursday, May 6, 2010, to discuss the Company’s first quarter 2010 results. To participate in the conference call, please dial the following number five to ten minutes prior to the scheduled conference call time: (866) 362-4820 and enter the pass code 33336672. International callers should dial (617) 597-5345 and enter the pass code 33336672. If you are unable to participate in the call at this time, a replay will be available on Thursday, May 6, 2010 at 4:30 PM Pacific Time, through Thursday,
